Citation Nr: 0111116	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased (compensable) rating for 
adenocarcinoma of the prostate, for the purpose of awarding 
accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel
INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  
He died in June 1997.  The appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from determinations of the San Juan, the Commonwealth 
of Puerto Rico, Department of Veterans (VA), Regional Office 
(RO).

The appellant failed to report for her scheduled March 2001 
personal hearing before a Member of the Board in Washington, 
DC.

Review of the record reveals that the appellant executed a VA 
Form 21-22, Appointment of Veteran's Service Organization as 
Claimant's Representative, in favor of the Puerto Rico Public 
Advocate for Veterans Affairs (PRAVA) in September 1997.

In her December 1999 substantive appeal, the appellant 
indicated that "Legal Services" would act as her accredited 
representative for purposes of the present appeal.  No 
additional power of attorney form was executed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Additional Issue for Consideration

Review of the record reveals that the VARO denied the 
appellant's application for payment of burial benefits under 
Chapter 23, Title 38, United States Code in a July 1997 
determination.

In September 1997, the appellant filed a notice of 
disagreement as to her burial allowance claim.  She also 
raised an 'informal' claim of entitlement to dependency and 
indemnity compensation (DIC).

The CAVC has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).  Clearly, issuance of 
a statement of the case as to entitlement to payment of 
burial benefits under Chapter 23, Title 38, United States 
Code is required.

ii.  Cause of Death & Accrued Benefits

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2000).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2000).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (West Supp. 2000); 
38 C.F.R. § 3.1000 (2000); see also Jones v. Brown, 8 Vet. 
App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim for an 
increased rating that the veteran filed prior to his death, 
the accrued benefits claim is "derivative of" the claim for 
an increased rating and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Review of the record reveals that the RO granted service 
connection and assigned a noncompensable disability 
evaluation for adenocarcinoma of the prostate secondary to 
Agent Orange exposure in a February 1997 rating decision.  
The veteran timely completed an appeal with respect to the 
compensation level assigned.

A Certificate of Death from the Commonwealth of Puerto Rico 
evidences that the veteran died on June [redacted], 1997.  He was 
noted to be dead on arrival (DOA).  The cause of death was 
listed as cardiorespiratory arrest due to myocardial infarct 
due to coronary disease, ischemic cardiomyopathy.

In her September 1997 notice of disagreement concerning the 
denial of her application for burial benefits, the appellant 
raised an 'informal' claim for DIC benefits.  Although a 
formal claim for accrued benefits was not received until June 
30, 1999, after the expiration of the one-year delimiting 
period for filing such a claim, the Board observes that a 
claim for DIC is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2000).  Therefore, as 
apparently did the RO, the Board accepts the appellant's 
application for accrued benefits as being timely filed.

The appellant's applications for DIC and accrued benefits 
were denied in July 1999 and September 1999 rating decisions.

In both her October 1999 notice of disagreement and December 
1999 substantive appeal, the appellant contended that the 
veteran was being followed by a private urologist at Caguas 
right up until the day prior to his death.  However, there 
has been no attempt to obtain pertinent treatment records as 
now required by the VCAA.  Therefore, additional assistance 
is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be requested to 
provide the names and addresses of all 
medical providers who treated the veteran 
for his adenocarcinoma of the prostate 
and cardiovascular disease since January 
1, 1997, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records (not already associated herein), 
should then be requested.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  The RO should notify the appellant of 
the steps necessary to change her 
representative and provide her with the 
necessary form and appropriate time to do 
so.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The appellant should be issued a 
statement of the case (SOC) on the issue 
of entitlement to payment of burial 
benefits.

The appellant and the representative that 
she has designated for this issue must 
also be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect an 
appeal as to the claim, and without such 
the Board will not have jurisdiction.

5.  The RO should also readjudicate the 
appellant's cause of death and accrued 
benefits claims.  If either of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
designated representative for these 
issues should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

